PER CURIAM.
This is an appeal from an order denying relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix. The appellant was informed against, tried before a jury, found and adjudged guilty of the crime of second degree murder and sentenced to imprisonment for twenty years. No appeal was taken from the judgment and sentence within the time allowed by law. Therefore, this appeal from an order denying the defendant’s subsequent motion for relief under Criminal Procedure Rule 1 represents the initial appellate review. See State v. Herzig, Fla.1968, 208 So.2d 619 (Opinion filed March 27, 1968).
The motion filed in the trial court under Criminal Procedure Rule 1 alleged that an attempt to file a timely appeal from the judgment was frustrated, for reasons it is not necessary to relate. The trial court treated the motion as a delayed motion for new trial.
The main thrust of the petition for relief under Rule 1 was the contention of the appellant, the defendant below, that the evidence was insufficient to support the conviction. Specifically, the appellant contended below, and argues here, that because there were no eye witnesses to the transaction the testimony given by her at the trial was required to be accepted and held to establish self-defense. The trial court reviewed the record of the 'testimony and the exhibits and rejected that contention. On our inspection of the record we find no basis to disturb the trial court’s ruling thereon. Having in mind the quantum of proof required, we hold the evidence is sufficient to establish the elements of the offense. The evidence disclosed motive. The testimony of the defendant on which she relied to establish self-defense was in conflict with earlier statements made by her to police officers which indicated not only guilt of the offense charged but also the absence of *464self-defense. No useful purpose would be served by detailing the facts.
No reversible error having been made to appear, the judgment appealed from is affirmed.
Affirmed.